DETAILED ACTION
	This action is in response to the application filed 7/23/2021. Currently, claims 1-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “808.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a second bias” in line 2 should be amended to recite ---a second bias of elasticity---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in order to correct a grammatical/typographical error, “bidirection” in line 1 should be amended to recite ---bidirectional---.  Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the aperture” should be amended to recite ---the arm aperture---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the panels” should be amended to recite ---the two panels---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the zipper" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the projection of the aperture and the sleeve" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minne (US 2003/0130603).
In regards to clam 1, Minne teaches in Figure 2 and [0030] an upper portion (stretch zone 1’; shown in Figure 2 to be positioned at the top of the orthopedic garment 1) having first elasticity characteristics ([0030] teaches that the elastic stretch zone 1’ extends “vertically over the shoulders at the front and at the back”); and a lower portion (stretch zone 1”; shown in Figure 2 to be positioned at the bottom of the orthopedic garment 1) having second elasticity characteristics ([0030] teaches that the elastic stretch zone 1” “extends horizontally around the abdomen”).
In regards to clam 2, Minne teaches the apparatus of claim 1. Minne teaches in Figure 2 and [0030] that the lower portion (stretch zone 1”) has a first bias of elasticity (elasticity in the horizontal direction) greater than ([0030] and Figure 2 teaches the stretch zone 1” having a horizontal elasticity that is greater than the horizontal elasticity of the stretch zone 1’; the stretch zone 1’ is taught in [0030] and Figure 2 to be biased in elasticity in the vertical direction) a bias of elasticity (elasticity in the horizontal direction) of the upper portion (stretch zone 1’).
In regards to clam 3, Minne teaches the apparatus of claim 1. Minne teaches in Figure 2 and [0030] that the upper portion (stretch zone 1’) has a first bias of elasticity with a major axis of a maximum of a bias of elasticity in a first direction ([0030] teaches that the elastic stretch zone 1’ extends “vertically over the shoulders at the front and at the back;” the first direction being the vertical direction), and the lower portion (stretch zone 1”) has a second bias with a major axis of a maximum of a bias of elasticity in a second direction ([0030] teaches that the elastic stretch zone 1” “extends horizontally around the abdomen;” the second direction being the horizontal direction), the first direction (vertical direction) different than the second direction (horizontal direction).
In regards to clam 4, Minne teaches the apparatus of claims 1 and 3. Minne teaches in Figure 2 and [0030] that the first direction (vertical direction) is vertical along (as shown by the vertical arrows in Figure 2) a direction from a top of the garment (orthopedic garment 1) to the bottom (as shown in Figure 2) of the garment (orthopedic garment 1) and the second direction (horizontal direction) is horizontal across (as shown by the horizontal arrows in Figure 2) the garment (orthopedic garment 1).
In regards to clam 5, Minne teaches the apparatus of claim 1. Minne teaches in Figure 2 and [0030] the garment (orthopedic garment 1) further comprising ([0030] teaches “the garment 1 has a zip 3 extending from the neckline”) a zipper (zip 3).
In regards to clam 7, Minne teaches the apparatus of claim 1. Minne teaches in Figure 2 that the upper portion (stretch zone 1’) and lower portion (stretch zone 1”) are separated by a dividing portion (as defined in the annotated copy of Figure 2 provided below).

    PNG
    media_image1.png
    714
    581
    media_image1.png
    Greyscale

In regards to clam 8, Minne teaches the apparatus of claims 1 and 7. Minne teaches in Figure 2 that the dividing portion (as defined in the annotated copy of Figure 2 provided above) is curved (the dividing portion is shown in Figure 2 to be curved), concave downward toward a bottom of (Figure 2 teaches the dividing portion being concave (rounded inward) such that the apex of the curve points downward toward the bottom of the orthopedic garment 1) the garment (orthopedic garment 1).

Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saveth (US 2,330,520).
In regards to clam 9, Saveth teaches in Figures 1-4 a garment (fitted uniform dress 10; column 1, line 1 teaches the device being “ladies’ garments’) comprising an arm aperture (armhole sections 15, 15’; see column 1, line 49), the arm aperture (armhole sections 15, 15’) creating a projection extending downward (Figure 2 teaches that the armhole sections 15, 15’ project downward), along a lateral side of (Figures 1 and 2 teach that the armhole sections 15, 15’ extend down respective left and right sides of the fitted uniform dress 10) the garment (fitted uniform dress 10).
In regards to clam 10, Saveth teaches the apparatus of claim 9. Saveth teaches in Figures 1 and 2 that a sleeve (sleeves 13, 13’) is attached to (as shown in Figures 1 and 2; column 1, lines 47-50 teaches “in order to permit free movement of the sleeves 13, 13', the rear edges thereof are connected to the edges of the armhole sections 15, 15' by expansion members E;” column 1, lines 40-42 teaches “armhole sections 12 to which are stitched in the usual manner the front edges of the sleeves 13 and 13'”) the arm aperture (armhole sections 15, 15’).
In regards to clam 11, Saveth teaches the apparatus of claims 9 and 10. Saveth teaches in Figures 1 and 2 that a gap (into which arcuate extension panel 16 is positioned) is created in the projection of (as shown in Figures 1 and 2) the aperture (armhole sections 15, 15’) and the sleeve (sleeves 13, 13’).
In regards to clam 12, Saveth teaches the apparatus of claim 9. Saveth teaches in Figures 1 and 2 that the aperture (armhole sections 15, 15’) is defined by two panels (front waist body portion 11 and back portion 14; front waist body portion 11 and back portion 14 are shown in Figures 1 and 2 to be panels of fabric) contacting on (via seams 20 and 21, as shown in Figures 1 and 2) the lateral side (respective left and right sides, as shown in Figures 1 and 2) of the garment (fitted uniform dress 10).
In regards to clam 13, Saveth teaches the apparatus of claims 9 and 12. Saveth teaches in Figures 1 and 2 that the panels (front waist body portion 11 and back portion 14) overlap (Figures 1 and 2 teach that front waist body portion 11 and back portion 14 that are joined at seams 20, 21; to form seams, front waist body portion 11 and back portion 14 must overlap).
In regards to clam 14, Saveth teaches the apparatus of claim 9. Saveth teaches in Figures 1 and 2 that the arm aperture (armhole sections 15, 15’) is created in part by an overlap of panels (Figures 1 and 2 teach the armhole sections 15, 15’ being formed by front waist body portion 11 and back portion 14 that are joined at seams 20, 21; front waist body portion 11 and back portion 14 are shown in Figures 1 and 2 to be panels of fabric; to form seams, front waist body portion 11 and back portion 14 must overlap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minne (US 2003/0130603) in view of Dong et al. (CN 201403524 Y).
In regards to clam 6, Minne teaches the apparatus of claim 1. Minne teaches in Figure 2 and [0030] the garment (orthopedic garment 1) further comprising ([0030] teaches “the garment 1 has a zip 3 extending from the neckline”) a zipper (zip 3).
Minne does not teach that the zipper is bidirection.
However, Dong et al. teaches in Figure 1 and the description an analogous device wherein the zipper is bidirection (the description teaches “a convenient outgoing examination garment, comprising sleeves and a collar, on the side of the sleeves and the collar is provided with a bidirectional zipper” and “a convenient outgoing examination garment, comprising sleeve 1 and collar 2, the sleeve 1 and the collar 2 of the side face is provided with a bidirectional zipper 3”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the zipper of Minne to be bidirection as taught by Dong et al. because this element is known to be “convenient for the patient to put on and take off” by enabling the zipper opening position to be adjusted, as Dong et al. teaches in the description.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bevans (US 2012/0129425)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/30/2022